Citation Nr: 1039498	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include secondary to  pelvic adhesive disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for sinus 
bradycardia, early repolarization.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1978 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a determination whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially address 
the question of whether new and material evidence has been 
presented to reopen the claim of service connection for sinus 
bradycardia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156a (2009).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran currently has hypertension related to active military 
service or events therein, that hypertension manifested to a 
compensable degree within one year following discharge from 
active duty, and that hypertension is secondary to a service-
connected disorder.

2.  Service connection for sinus bradycardia was previously 
denied in an unappealed December 1994 rating decision.  

3.  Evidence submitted since the December 1994 rating action when 
considered by itself or in connection with the evidence 
previously assembled does not relate to an unestablished fact 
necessary to reopen the claim for service connection for sinus 
bradycardia.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in-service, it 
may not be presumed to have been so incurred, and it was not 
caused and is not aggravated by a service connected disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  New and material evidence has not been received to reopen a 
claim of service connection for sinus bradycardia.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in pre-rating correspondence dated 
December 2005 and March 2006 of the information and evidence 
needed to substantiate and complete her claims, to include 
information regarding how disability evaluations and effective 
dates are assigned.  With respect to a request to reopen a 
previously denied claim, a claimant must be notified of both what 
is needed to reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Veteran was provided with this 
information in the March 2006 correspondence.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by a Veteran or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Law and Regulation

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish entitlement to direct service connection 
for a disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)). 

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).

Hypertension

Hypertension will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
disabling within one year of discharge from active duty.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Initially, it is not contended or otherwise shown that the 
Veteran had hypertension during her active service or until many 
years after separation from service.  As such, there is neither a 
direct or a presumptive basis for granting service connection.

Rather, the Veteran states that hypertension was first diagnosed 
in 2003, and that this disorder is related to her use of Vioxx 
which was prescribed to treat her service-connected pelvic 
adhesive disease.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310.

In a claim of entitlement to secondary service connection for a 
diagnosis clearly separate from the service-connected disorder, 
the veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service connection 
is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

The record shows that service connection is in effect for pelvic 
adhesive disease.  The record also shows that the Veteran was 
prescribed Vioxx for treatment that disease.  Furthermore, the 
evidence shows that the Veteran has a diagnosis of hypertension.  
Hence, the sole question that remains is whether the Veteran's 
hypertension developed or was aggravated by her service-connected 
pelvic adhesive disease.  

As this is a medical question that can only be answered by 
competent medical professionals, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), the most relevant evidence are the medical 
opinions of record that address the issue.  In a November 2006 VA 
examination, a VA examiner concluded that it was less likely as 
not that the Veteran's hypertension was caused by or a result of 
the pelvic adhesive disease.  The examiner reported that 
scientific literature did not support a causative link between 
pelvic adhesions, adhesive disorder/disease and hypertension.  
Additionally, although there is a link between the use of Vioxx 
and clotting or vascular disorders due to thromboembolic events, 
and related to coronary heart disease and cerebral vascular 
accidents, there is no information to support a link to 
hypertension once the medication has been discontinued.  

In the May 2007 VA examination, the examiner opined that it was 
less likely than not that the Veteran's hypertension was related 
to a service connected disease.  The examiner stated that use of 
Vioxx does not cause a long-term diagnosis of hypertension when 
the medication is discontinued.  The examiner again stated that 
although the use of Vioxx had been implicated in cerebrovascular 
accidents and thromboembolic events and other heart conditions, 
it was not implicated in hypertension once the medication was 
discontinued.  

Hypertension - Analysis

The criteria for entitlement to service connection for 
hypertension, to include as secondary to the service-connected 
pelvic adhesive disease are not met.  There is no competent 
evidence that supports the Veteran's contentions that 
hypertension is related to her short term use of Vioxx or her 
service-connected pelvic adhesive disease.  The medical opinions 
of record state that it is less likely than not that the current 
hypertension is related to the service-connected pelvic adhesive 
disease.  There is no competent evidence to the contrary.

After a careful consideration of these medical opinions and the 
evidence of record, the Board finds that entitlement to service 
connection for hypertension secondary to pelvic adhesive disease 
is not warranted.  

In reaching this decision the Board considered the clinical 
literature that states that hypertension is a side effect of 
Vioxx use in less than two percent of the patients who take the 
medication.  As a lay person, however, the appellant's reliance 
on a medical treatise is not a medical opinion addressing the 
etiology of her hypertension.  Wallin v. West, 11 Vet. App. 509, 
514 (1998) (treatise evidence cannot simply provide speculative 
generic statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion" 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).

VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  38 U.S.C.A. § 5107(b).  That doctrine, 
however, is not applicable in this case because there is no 
evidence of an in service disability, there is no competent 
evidence of a nexus between the current disability and service or 
a service connected disability, and the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The claim is denied.

Sinus Bradycardia - New and Material Evidence

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim has been previously denied and that decision is final, the 
claim can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 U.S.C.A. § 
5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Id.

In a December 1994 rating decision entitlement to service 
connection was denied due to the fact that sinus bradycardia was 
not a clinically diagnosed disability.  Thus, for evidence to be 
new and material, it must show that the Veteran's sinus 
bradycardia is caused or aggravated by some heart disorder that 
was incurred in or aggravated by service or a service-connected 
disability.  

The Veteran has not submitted such evidence.  The record is 
silent for any competent evidence showing that the Veteran has or 
at any time had a clinically diagnosed heart condition with sinus 
bradycardia as a symptom that was caused by or aggravated during 
service or a service-connected disability.  

Since the December 1994 denial the Veteran has submitted medical 
evidence none of which shows that the Veteran has a heart 
disorder.  The Veteran was afforded VA examinations in November 
2006 and May 2007, which revealed no heart disorders.  The May 
2007 examination found no evidence to support a cardiac diagnosis 
other than paroxysmal bradycardia.  Although these examinations 
are new they are not material, in that they do not contain 
information that would permit the claim to be granted, either by 
themselves or in combination with the evidence already of record.  
Without new and material evidence, the Veteran's service-
connection claim cannot be reopened.  Hence, the claim must be 
denied.

Because the Veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine does not need 
to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

Entitlement to service connection for hypertension, to include 
secondary to pelvic adhesive disease is denied.  



New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for sinus bradycardia.  
The petition to reopen is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


